Title: From Thomas Jefferson to Arthur S. Brockenbrough, 27 June 1825
From: Jefferson, Thomas
To: Brockenbrough, Arthur S.

Th: J. to mr Brockenbrough.June 27. 25.I approve of the position for the stables which you propose, provided it be exactly in the line designated, that is to say, provided their front is exactly in the range of the line of the future  row of Hotels Etc on the opposite sides of East & West streets. Perry’s deed is not in my possession. I think he took it to have it recorded, and I suppose you will find it in the clerk’s office. friendly salutations.